Citation Nr: 1703844	
Decision Date: 02/08/17    Archive Date: 02/23/17

DOCKET NO.  11-18 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for bilateral hammertoes.

2.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel
INTRODUCTION

The Veteran served on active duty from August 2001 to November 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  In May 2010, the RO denied the claim for service connection for hammertoes, and the Veteran appealed.

In March 2013, the Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge who is rendering the determination in this claim, and was designated by the Chairman of the Board to conduct that hearing, pursuant to 38 U.S.C.A. § 7102 (b) (West 2014).

In October 2014, the Board remanded the claim for service connection for hammertoes for additional development.  

In March 2015, the RO denied the claim for service connection for sleep apnea.

This appeal was processed using the VBMS and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issue of entitlement to service connection for a bilateral eye disability has been raised by the record in a December 2016 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b)(6) (2016).

The issue of entitlement to service connection for sleep apnea is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ). 


FINDING OF FACT

The Veteran does not have hammertoes that are related to her service.


CONCLUSION OF LAW

Hammertoes were not incurred in, and are not otherwise due to, the Veteran's active duty service.  38 U.S.C.A. §§ 1110, 5107 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that she is entitled to service connection for hammertoes.  During her Board hearing, held in March 2013, she testified that she was diagnosed with hammertoes during service.  

The Board notes that service connection is currently in effect for several foot disorders, specifically, bilateral pes planus, bilateral hallux valgus, and onychomycosis.

Additional evidence has been received following the December 2015 supplemental statement of the case, that it is not accompanied by a waiver of RO review.  However, the Board has determined that this evidence is not "pertinent" as defined at 38 C.F.R. §  20.1304 (c) (2016).  Accordingly, a remand for RO consideration is not required.

The Veteran's service treatment reports include an entrance examination report, dated in February 2001, which notes that the Veteran had moderate pes planus.  This evidence reflects that the Veteran received a number of treatments for foot symptoms, and that in August 2006, her assessments included hammertoe, 5th digits, right greater than left.

As for the post-service medical evidence, it consists of VA and non-VA reports, dated between 2010 and 2014.  This evidence includes a number of VA progress notes which reflect that the Veteran received multiple treatments for foot symptoms. Her diagnoses noted pes planus, foot pain, and bunions.  Several VA progress notes, dated in 2010, note a history of hammertoes.  In 2010, the Veteran was first provided with custom-molded shoes.  

A QTC examination report, dated in February 2010, shows that the Veteran reported a history that included being diagnosed with hammertoes.  On examination, the examiner stated that hammertoes were not found.  The relevant diagnoses were bilateral pes planus, bilateral hallux valgus, and bilateral heel spurs.

An X-ray report for the bilateral feet, dated in August 2010, notes minimal degenerative changes at the metatarsophalangeal joint of the great toe with a minimal hallux valgus, and pes planus (right foot), and a small foreign body adjacent to the medical aspect of the distal phalanx of the great toe, and pes planus (left foot).  

A VA foot examination report, dated in March 2011, shows that the examiner stated that the Veteran's claims file had been reviewed.  The report notes that in August 2006, she was noted to have hammertoes, 5th digits, right greater than left.  On examination, there were no hammertoes, high arch, or clawfoot deformities, of either foot.  The diagnosis was pes planus, bilateral, with slight to mild hallux valgus, right greater than left, and callus between the 1st and 2nd metatarsal heads, right foot. 

VA progress notes show that X-rays for the bilateral feet, dated in June 2011, note pes planus (left foot), and pes planus with mild hallux deformity with an irregularity of the sesamoid adjacent to the head of the first metatarsal which is likely related to a fracture deformity of the distant past (right foot).  In 2012, she was provided with arch supports.  A January 2014 report notes that X-rays showed reduced arches and pes planus bilaterally, and a heel spur, that she needs to use arch supports and insoles and to avoid walking bare foot, and that she needs to do stretching exercise for plantar fascitis.  A July 2014 report notes that she does not have hammertoes. 

In August 2014, the Board remanded the claim for another examination.

A VA foot conditions disability benefits questionnaire (DBQ), dated in November 2015, shows that the examiner indicated that the Veteran's e-folder (VBMS or Virtual VA) had been reviewed.  The Veteran complained of bilateral foot pain.  She said that she thought she has hammertoes, but the examiner indicated that this was not the case.  Citing February 2010 VA examination report, VA progress note, dated in June 2011.  The diagnoses were flat foot (pes planus), and hallux valgus (bilateral).  The examiner stated that the claimed condition was less likely than not incurred in or caused by service.  The examiner explained that the Veteran does not have hammer toes.  The examiner indicated that the claim was not supported by service treatment records, the February 2010 VA examination report, or VA progress notes, to include X-rays taken in 2010 and 2013.  

The Board finds that the claim must be denied.  The Veteran was noted to have bilateral hammertoes of the 5th digits in one report during service, dated in August 2006.  This finding was not supported with radiographic evidence, nor was it repeated during her remaining period of service, a period of over three years.  Therefore a chronic disorder is not shown during service.  See 38 C.F.R. § 3.303(a), (b).  

Following separation from service, there are notations of hammertoes "by history" in VA progress notes.  However, there are no post-service findings to show that the Veteran has hammertoes.  The February 2010 QTC examination report, the March 2011 VA foot examination report, and the November 2015 VA foot DBQ, all show that hammertoes were not found on examination, nor were they diagnosed.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that section 1110 of the statute requires the existence of a present disability for VA compensation purposes); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  The Board has considered that the most recent VA examination report did not discuss the evidnce of hammertoes in August 2006 (during service).  However, inasmuch as hammertoes are not shown at any time after separation from service, or during the pendency of the claim, this error is harmless and does not affect the outcome of the claim.  Bernard v. Brown, 4 Vet. App. 384, 393 (1993); see also McLain v. Nicholson, 21 Vet. App. 319, 321 (2007).  As the Veteran is not shown to have hammertoes, the Board finds that the preponderance of the evidence is against the claim, and that the claim must be denied.  Id.

With regard to the Veteran's own contentions, a layperson is generally not capable of opining on matters requiring complex medical knowledge.  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The issue on appeal is based on the contention that hammertoes were caused by service.  The Board has determined that the medical evidence is more probative of the issue, and that it outweighs the Veteran's lay statements.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (recognizing the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence").  The medical records have been discussed.  The Board has determined that hammertoes are not currently shown.  Given the foregoing, the Board finds that the medical evidence outweighs the Veteran's contentions.

The Board therefore finds that the preponderance of the evidence is against the claim for service connection, and that the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014 & Supp. 2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duty to Notify and Assist

There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the condition at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  In this case, the appellant has not identified any such records, and it appears that all pertinent records have been obtained.  

In August 2014, the Board remanded this claim.  The Board directed that the Veteran should be scheduled for an appropriate VA examination regarding her claimed bilateral hammertoes, and that an etiological opinion be obtained.  In November 2015, this was done.  Under the circumstances, the Board finds that there has been substantial compliance with its remand.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

ORDER

Service connection for hammertoes is denied.


REMAND

With regard to the claim for service connection for sleep apnea, in her appeal (VA Form 9), received in April 2016, the Veteran requested a videoconference hearing before a Veterans Law Judge.  She has not yet been afforded a hearing in association with the claim for service connection for sleep apnea.  

The United States Court of Appeals for Veterans Claims has determined that an appellant has a right to request a hearing before the issuance of a Board decision.  Bernard v. Brown, 4 Vet. App. 384, 393 (1993). Given the foregoing, the appellant must be scheduled for the next available videoconference hearing at the RO in Muskogee, Oklahoma, before a VLJ from the Board.  See 38 C.F.R. §§ 20.700 (e), 20.703, 20.704 (2016).

Accordingly, the case is REMANDED for the following action:

The RO should schedule the appellant for a videoconference hearing before a member of the Board at the Muskogee, Oklahoma, VA RO in accordance with 38 C.F.R. § 20.704, in the order that the request was received.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
 of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


